UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-7209



GREGORY A. RICHARDSON,

                                             Petitioner - Appellant,

            versus


JACK LEE,

                                              Respondent - Appellee.



                              No. 03-7240



GREGORY A. RICHARDSON,

                                             Petitioner - Appellant,

            versus


JACK LEE,

                                              Respondent - Appellee.



                              No. 03-7455



GREGORY A. RICHARDSON,

                                             Petitioner - Appellant,

            versus
JACK LEE,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-02-316-3; CA-02-316)


Submitted:   March 9, 2005                     Decided:   May 6, 2005


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Gregory       A.       Richardson    seeks       to    appeal          the    district

court’s orders denying his Fed. R. Civ. P. 60(b) motions seeking

reconsideration of the court’s order denying Richardson’s habeas

corpus petition filed under 28 U.S.C. § 2254 (2000).                                The orders

are not appealable unless a circuit justice or judge issues a

certificate      of    appealability.          28    U.S.C.      §    2253(c)(1)          (2000);

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004). A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                       28 U.S.C.

§   2253(c)(2)    (2000).           A   prisoner      satisfies           this     standard     by

demonstrating         that    reasonable        jurists         would       find        that   his

constitutional        claims      are    debatable        and    that       any    dispositive

procedural rulings by the district court are also debatable or

wrong.     Miller-El         v.    Cockrell,        537   U.S.       322,    336-38       (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record and conclude that Richardson has not made the requisite

showing.    We        therefore         deny    Richardson            a     certificate        of

appealability, deny his motions for appointment of counsel and

“summary judgment,” and dismiss the appeal.

           Additionally, we construe Richardson’s notices of appeal

and informal briefs on appeal as applications to file a second or

successive habeas petition under 28 U.S.C. § 2254.                                  See United


                                           - 3 -
States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

540 U.S. 995 (2003).       In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based on

either:    (1)   a   new   rule   of   constitutional   law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence that would be

sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the petitioner guilty of the

offense.    28 U.S.C. § 2244(b)(2) (2000).       Richardson’s claims do

not satisfy either of these conditions.        Therefore, we decline to

authorize Richardson to file a successive § 2254 petition.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED




                                   - 4 -